
	
		VI
		112th CONGRESS
		1st Session
		S. 337
		IN THE SENATE OF THE UNITED STATES
		
			February 14, 2011
			Mr. Crapo introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Sali Bregaj and Mjaftime
		  Bregaj.
	
	
		1.Permanent resident status for
			 Sali Bregaj and Mjaftime Bregaj
			(a)In
			 generalNotwithstanding
			 subsections (a) and (b) of section 201 of the Immigration and Nationality Act
			 (8 U.S.C. 1151), Sali Bregaj and Mjaftime Bregaj shall each be eligible for
			 issuance of an immigrant visa or for adjustment of status to that of an alien
			 lawfully admitted for permanent residence upon filing an application for
			 issuance of an immigrant visa under section 204 of such Act (8 U.S.C. 1154) or
			 for adjustment of status to lawful permanent resident.
			(b)Adjustment of
			 statusIf Sali Bregaj and
			 Mjaftime Bregaj enter the United States before the filing deadline specified in
			 subsection (c), they shall be considered to have entered and remained lawfully
			 and shall, if otherwise eligible, be eligible for adjustment of status under
			 section 245 of the Immigration and Nationality Act (8 U.S.C. 1255) as of the
			 date of the enactment of this Act.
			(c)Deadline for
			 application and payment of feesSubsections (a) and (b) shall
			 apply only if the applications for issuance of an immigrant visa or the
			 application for adjustment of status are filed with appropriate fees not later
			 than 2 years after the date of the enactment of this Act.
			(d)Reduction of
			 immigrant visa numberUpon
			 the granting of immigrant visas or permanent resident status to Sali Bregaj and
			 Mjaftime Bregaj, the Secretary of State shall instruct the proper officer to
			 reduce by 2, during the current or next following fiscal year, the total number
			 of immigrant visas that are made available to natives of Albania under section
			 203(a) of the Immigration and Nationality Act (8 U.S.C. 1153(a)) or, if
			 applicable, the total number of immigrant visas that are made available to
			 natives of Albania under section 202(e) of such Act (8 U.S.C. 1153(e)).
			(e)Denial of
			 preferential immigration treatment for certain relativesThe natural parents, brothers, and sisters
			 of Sali Bregaj and Mjaftime Bregaj shall not, by virtue of such relationship,
			 be accorded any right, privilege, or status under the Immigration and
			 Nationality Act (8 U.S.C. 1101 et seq.).
			
